Title: To Thomas Jefferson from James Innes, 18 April 1781
From: Innes, James
To: Jefferson, Thomas



Sir
Williamsburg April 18th 1781. Wednesday night 12 o’Clocke

Since writing to you this afternoon at four o’Clocke I have received the inclosed Intelligence which I take the earliest opportunity of communicating to your Excellency. Possibly we may at this post feel the Influence of the Enemy in their passage yet I am Confident their main operations are intended higher up Jas. River.
I have the honor to be very respectfully yr Excellency’s obt Sevt,

Jas. Innes

